In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 17‐2759 and 17‐2761

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                 v.


ADRIAN TARTAREANU and DANIELA
TARTAREANU,
                                             Defendants‐Appellants.


        Appeals from the United States District Court for the 
         Northern District of Indiana, Hammond Division.
           No. 2:12‐cr‐00175 — Philip P. Simon, Judge. 



    ARGUED FEBRUARY 7, 2018 — DECIDED MARCH 8, 2018


   Before BAUER, ROVNER, and SYKES, Circuit Judges.
    BAUER, Circuit Judge.  On October 23, 2013, a jury convicted
Adrian and Daniela Tartareanu of wire fraud in violation of 18
U.S.C. § 1343 and conspiracy to commit wire fraud in violation
of 18 U.S.C. § 1349. They appealed their original sentences, and
we remanded for resentencing. United States v. Litos, 847 F.3d
2                                        Nos. 17‐2759 and 17‐2761

906  (7th  Cir.  2017).  On  remand,  the  district  court  sentenced
Adrian  to  36  months’  imprisonment,  Daniela  to  21  months’
imprisonment, and imposed a $30,000 fine on each of them.
In  this  appeal,  the  Tartareanus  challenge  the  district  court’s
intended loss calculation under U.S.S.G. § 2B1.1, as well as its
decision to deny Daniela a minor role reduction under U.S.S.G.
§ 3B1.2. We affirm.
                       I.  BACKGROUND
   In 2005, Adrian and co‐defendant Minas Litos established
a company called Red Brick Investment Properties, through
which  they  intended  to  purchase,  rehabilitate,  and  resell
homes. Daniela, the only employee with a real estate license,
served as Red Brick’s office manager. The group sought out
buyers who either did not have good enough credit or enough
money  for  a  down  payment  (or  both)  and  assisted  them  in
applying for mortgage loans. Between June 2007 and March
2009, Red Brick sold 45 houses.
    Red  Brick  provided  the  buyers  with  the  down  payment
funds for each sale, but the loan applications falsely stated that
the buyers were putting up their own money. Litos and the
Tartareanus also assisted the buyers in providing false infor‐
mation on the applications indicating their creditworthiness for
the  loans,  including  fictitious  incomes,  nonexistent  bank
accounts, and other fake assets. The Tartareanus attended the
closings as the seller’s representatives and signed documents
falsely stating that no portion of the down payments had been
paid by the seller or any other third party.
   After closing, Red Brick provided the buyers with further
undisclosed payments, which were intended to ensure that the
Nos. 17‐2759 and 17‐2761                                             3

buyers could make at least two payments before defaulting on
their loans. Red Brick told the buyers that the properties had
renters  either  present  or  incoming,  though  most  buyers
ultimately  received  insufficient  rental  income  to  cover  their
loan payments.
    Bank of America provided the loans for 32 of the 45 Red
Brick sales, all of which were processed by loan officer Stepha‐
nie Riggs. In March 2008, Bank of America opened an internal
investigation into Riggs’ loan files. During the investigation
she acknowledged that it was possible that the loan applica‐
tions contained false income and assets, but denied falsifying
any of that information herself. Bank of America determined
there was no conclusive evidence that Riggs had been involved
in any dishonest act, but it fired her in April 2009, citing a loss
of trust and confidence.
    After a four day trial, a jury found the Tartareanus guilty of
16 counts of wire fraud and one count of conspiracy to commit
wire fraud. The district court originally sentenced Daniela to
21  months’  imprisonment,  Adrian  to  36  months’  imprison‐
ment, and ordered $893,015 in restitution to be paid jointly and
severally  to  Bank  of  America.  On  appeal,  we  remanded  for
resentencing, holding that Bank of America was not a proper
victim  for  purposes  of  a  restitution  order  because  it  was
deliberately indifferent to the many warning signs regarding
the  borrowers’  inability  to  repay  their  loans.  Litos,  847  F.3d
at 908.
   On  remand,  the  United  States  Probation  Office  filed  a
revised  Presentence  Investigation  Report  (PSR).  It  recom‐
mended a total loss amount of $1,835,861, which was the same
4                                        Nos. 17‐2759 and 17‐2761

as its original recommendation. The Tartareanus objected in
their  sentencing  memoranda,  arguing  that  the  court  should
exclude Bank of America’s losses from that calculation because
it was not a “victim” that suffered an actual loss. The govern‐
ment contended that Bank of America’s losses qualified as an
“intended loss” under U.S.S.G. § 2B1.1, and, therefore, were
properly included in the loss calculation.
   The  Tartareanus  also  cited  a  number  of  factors  they
contended  should  mitigate  their  sentences,  pursuant  to  18
U.S.C. § 3553(a). They noted the lack of threats and violence,
that their fraud involved willing buyers and a complicit bank,
their  lack  of  criminal  history,  and  Adrian’s  conduct  while
imprisoned to that point. They also submitted affidavits and
other documents, which they argued demonstrated their belief
that  they  were  operating  within  the  bounds  of  the  law.
Additionally, Daniela requested a base offense‐level reduction,
arguing  that  she  was  a  minor  participant  under  U.S.S.G.
§ 3B1.2.
   At their resentencing hearings, the district court rejected the
Tartareanus’ objections to the loss amount calculation. It found
that this was a case of intended loss, and that whether Bank of
America was complicit in the scheme or not was irrelevant to
the  calculation.  It  determined,  therefore,  that  the  total  loss
amount  was  between  $1.5  million  and  $3.5  million,  corre‐
sponding to a 16‐level enhancement.
   The court also rejected Daniela’s request for a minor role
reduction  finding  that  she  was  “the  key  office  person  who
made the whole scheme, sort of, work.” It found that all the
Nos. 17‐2759 and 17‐2761                                            5

participants played important roles and that none was more
minor than any other.
    When  considering  the  §  3553(a)  factors,  the  court  first
incorporated  all  of  its  findings  and  considerations  from  the
original  sentencing  hearings.  The  court  noted  Adrian’s
progress in prison and commended him for it, but stated that
after reviewing the new filings and the entire case, nothing had
materially changed from the time of the original sentences. The
court  sentenced  Daniela  to  21  months’  imprisonment  and
Adrian to 36 months’ imprisonment, both of which were below
the applicable Guidelines ranges. Before concluding the two
hearings,  the  court  asked  if  it  had  addressed  all  of  their
principal arguments in mitigation; both Adrian and Daniela
responded, through counsel, that it had. They timely appealed
their sentences.
                        II.  DISCUSSION
    The  Tartareanus  raise  three  arguments  on  appeal.  First,
they argue that the district court erred in its loss calculation by
including the amount of the Bank of America loans. Second,
Daniela argues that the court erred by denying her request for
a  minor  role  reduction.  Finally,  they  both  contend  that  the
court failed to adequately address their principal arguments in
mitigation. We address each in turn.
   A. Loss Calculation
    The  Tartareanus  first  take  issue  with  the  district  court’s
inclusion of Bank of America’s losses within the meaning of
“intended loss” under U.S.S.G. § 2B1.1. We review de novo a
district court’s interpretation of the meaning of “loss” and the
6                                        Nos. 17‐2759 and 17‐2761

methodology  used  in  measuring  that  loss.  United  States  v.
Rosen, 726 F.3d 1017, 1024 (7th Cir. 2013).
    U.S.S.G.  §  2B1.1  provides  for  enhancements  to  a  base
offense level dependent upon the amount of “loss” an offense
involved.  §  2B1.1(b)(1).  The  Application  Notes  explain  that
“loss is the greater of actual loss or intended loss.” § 2B1.1 cmt.
n.3(A).  The  Notes  define  “intended  loss”  as  “the  pecuniary
harm that the defendant purposely sought to inflict,” including
any  harm  “that  would  have  been  impossible  or  unlikely  to
occur.” § 2B1.1 cmt. n.3(A)(ii). The district court determined
that the Tartareanus’ intended loss was between $1.5 million
and $3.5 million, which led to a 16‐level increase in their base
offense level. § 2B1.1(b)(1)(I). It included in that calculation the
amount of the Bank of America loans involved in the scheme,
which totaled approximately $1.3 million.
    The Tartareanus argue that Bank of America’s losses cannot
be  included  in  an  intended  loss  calculation  under  §  2B1.1
because  the  bank  was  not  a  “victim”  in  this  case  due  to  its
complicity  in  the  scheme.  As  support,  they  rely  heavily  on
United States v. Vitek Supply Corp., 144 F.3d 476 (7th Cir. 1998),
which,  in  their  view,  stands  for  the  proposition  that  an  in‐
tended  loss  calculation  requires  an  identifiable  victim;  their
reliance is misplaced, as that case focused on the actual losses
suffered by a company, its consumers, and its competitors. See
id. at 488–92. It did not contain an analysis, or even a discus‐
sion, of intended loss and certainly did not hold that a court
must identify a “victim” for purposes of intended loss.
   It is true, as we explained in our first opinion in this case,
that Bank of America did not have clean hands in this scheme
Nos. 17‐2759 and 17‐2761                                          7

and applying the label of “victim” seems inappropriate. See
Litos, 847 F.3d at 908–09. We have recently made clear, how‐
ever, that such a characterization is not relevant to the intended
loss calculation. “Our cases have explained that intended loss
is the amount that the defendant placed at risk,” and neither
the text of the Guidelines nor the relevant case law requires the
government or the court to identify who, or what entity, was
at risk. United States v. Betts‐Gaston, 860 F.3d 525, 539 (7th Cir.
2017) (internal quotation marks and citations omitted). 
    An intended loss calculation simply requires a determina‐
tion of the amount of money the defendants intended to place
at risk. See id.; U.S.S.G. § 2B1.1 cmt. n.3(A)(ii). In Betts‐Gaston,
the “scheme induced lenders to make mortgage‐backed loans
that were much riskier than their lenders realized because the
borrowers were not as creditworthy as reported.” 860 F.3d at
539.  Because  the  defendant  intended  to  place  those  loan
amounts at risk, we held that the lenders’ questionable conduct
was  not  material  to  the  analysis.  Id.  Here,  the  Tartareanus
intended to place Bank of America’s money at risk when they
falsified information regarding down  payments  on the loan
documents.  Therefore,  the  court  was  correct  to  include  the
Bank of America loan amounts in the intended loss calculation,
regardless of the bank’s level of culpability.
   B. Minor Role Reduction
    Next, Daniela argues that the district court erred when it
denied her request for an offense‐level reduction based on her
role  in  the  scheme.  The  denial  of  a  minor  role  reduction
requires  a  finding  of  fact  and,  therefore,  we  review  that
decision for clear error. United States v. Orlando, 819 F.3d 1016,
8                                      Nos. 17‐2759 and 17‐2761

1024 (7th Cir. 2016). “Clear error exists when, after reviewing
the evidence, we are left with a definite and firm conviction
that a mistake has been committed.” Id. (quoting United States
v. Panaigua‐Verdugo, 537 F.3d 722, 724 (7th Cir. 2008)).
    Pursuant to U.S.S.G. § 3B1.2(b), a district court may reduce
a defendant’s offense level by two if it finds that “the defen‐
dant  was  a  minor  participant  in  the  criminal  activity.”  The
Application Notes explain that the reductions available under
this section are “for a defendant who plays a part in commit‐
ting the offense that makes him substantially less culpable.” Id.
cmt.  n.3(A).  More  specifically,  a  “minor  participant”  is  one
“who  is  less  culpable  than  most  other  participants  in  the
criminal  activity,  but  whose  role  could  not  be  described  as
minimal.” Id. cmt. n.5.
    Here, the district court denied Daniela a minor role reduc‐
tion  because  it  found  that,  while  Litos  and  the  Tartareanus
each had discrete and different roles, all three of them were
necessary  to  the  functioning  of  the  scheme.  It  noted  that
Daniela issued most of the kickback and down payment checks
to purchasers, attended closings where she signed settlement
documents,  assisted  in  convincing  buyers  that  renters  were
available, and used her real estate license to find comparable
homes  that  were  used  to  boost  the  appraisal  values  of  the
homes Red Brick sold. The court also cited to the testimony of
an employee of the title company, who stated that Daniela was
the “point person” in the Red Brick office to whom she spoke
if she needed to get something done.
  Daniela  argues  that  Litos  and  Adrian  were  substantially
more culpable than she was because they had the only owner‐
Nos. 17‐2759 and 17‐2761                                             9

ship  stakes  in  Red  Brick,  they  were  primarily  involved  in
recruiting buyers, and Litos had “executive authority and veto
power concerning every decision.” There is no denying that
Litos and Adrian were essential to the initiation of the scheme
and its continuing operation. However, the district court found
that Daniela’s participation was just as important, and based
on the facts it set forth, we cannot say that finding was clearly
erroneous. Because all three were necessary components of the
scheme, Daniela is not entitled to a minor role reduction. See
United  States  v.  Kerr,  13  F.3d  203,  206  (7th  Cir.  1993)  (“If
everyone  has  an  equal  role,  no  one’s  offense  level  can  be
diminished … .”).
   C. Principal Arguments in Mitigation
    “A district court is required at sentencing to address the
defendant’s  principal  arguments  in  mitigation  unless  those
arguments are without factual foundation or are too weak to
require discussion.” United States v. Rosales, 813 F.3d 634, 637
(7th Cir. 2016) (citing United States v. Cunningham, 429 F.3d 673,
679  (7th  Cir.  2005)).  The  Tartareanus  contend  that  the  court
failed to consider a number of affidavits and other documents
they attached to their sentencing memorandum, which they
argue demonstrated their belief that they had been operating
within the bounds of the law.
     This argument is waived. Before concluding both sentenc‐
ing hearings, the court directly asked defense counsel whether
it  had  adequately  addressed  all  of  Adrian’s  and  Daniela’s
arguments  in  mitigation.  In  both  instances,  defense  counsel
responded, “Yes, judge.”  We have advised  district courts  to
ask  precisely  that  question  in  order  to  avoid  this  sort  of
10                                      Nos. 17‐2759 and 17‐2761

procedural  error,  and  we  have  explained  that  “[i]f  counsel
replies  in  the  affirmative,  a  contention  on  appeal  that  the
district court failed to address a principal argument in mitiga‐
tion would be deemed waived.” Id. at 638 (citing United States
v. Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 2013)). 
    Contrary  to  the  Tartareanus’  contention,  this  is  not  a
situation like the one present in United States v. Morris, where
the  court  imposed  its  sentence  and  then  simply  asked,
“Anything further in this matter?” 775 F.3d 882, 885 (7th Cir.
2015). There was no waiver there because the question “did not
alert Morris’s counsel that she needed to do something further
to  preserve  her  sentencing  arguments,  as  we  envisioned  in
Garcia‐Segura.”  Id.  at  886.  Here,  the  court  did  exactly  what
Garcia‐Segura instructed it do, and by answering in the affirma‐
tive, the Tartareanus waived their argument.
                      III.  CONCLUSION
  For the foregoing reasons, the district court’s sentences are
AFFIRMED.